DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The 35 USC 112(f) interpretation of “optical elements: splitting . . . matching . . . guiding and collecting” from claim 2 as indicated in the previous Office action of March 28, 2022 is maintained here.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard Serapiglia on June 13, 2022.
The application has been amended as follows: 
	Claim 19 is amended as follows:

19.  The method of claim [[19]] 15, wherein the image sensor has a depth of view and a field of view, 
the sample wavefront and the reference wavefront are generated from coherent electromagnetic radiation having a coherence length matching or commensurate with the depth of view so that the heights are within the depth of view, 
the path length differences are all negative or all positive so that the field of view is entirely within a monotonic region of the coherence profile, and 
a contribution of a tilt between the sample wavefront and the reference wavefront is removed by removing a slope of constant gradient from the height data.
Allowable Subject Matter
Claims 1-21 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for 3-D imaging, the apparatus being allowable for the reasons given in the Office action mailed December 16, 2021, in combination with the rest of the limitations of the above claim.
As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a device, the device comprising, among other essential features, a computer or one or more circuits that determines a plurality of coherence factors measuring an intensity contrast between a first intensity of a first region of an interference comprising constructive interference between a sample wavefront and a reference wavefront, and a second intensity of a second region of the interference comprising destructive interference between the sample wavefront and the reference wavefront, and, from the coherence factors, height data comprising heights of the surface with respect to an x-y plane perpendicular to the heights and as a function of the coordinates of the locations in the x-y plane, wherein the height data is useful for generating a three dimensional image of the surface, in combination with the rest of the limitations of the above claim. 
As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of imaging, the method comprising, among other essential steps, receiving intensity data in a computer or one or more circuits, determining, in the computer or one or more circuits, coherence factors comprising an intensity contrast of the intensity distribution as a function of the locations; and determining, in the computer or the one or more circuits, height data from the coherence factors, the height data comprising heights of the surface with respect to an x-y plane perpendicular to the heights and as a function of the coordinates of the locations in an x-y plane, wherein the height data is used for generating a three dimensional image of the surface, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 13, 2022